Title: To James Madison from Peder Blicherolsen, 21 June 1803
From: Blicherolsen, Peder
To: Madison, James


Sir
Philadelphia June 21 1803.
I take the earliest opportunity to inform You, that I this morning have engaged my passage to Europe in a Vessel for Bordeaux, belonging to this City, and which will infallibly sail on the 1st or 2d. of July next. The circumstance of the British Packets having no surgeon on board, added to the still encreasing reports of renewed troubles on the old continent, have at last prevailed on me to alter my resolution, to go in that Packet. Any thing You may be pleased to trust to my care, shall be sacred and disposed of according to Your direction. In that case I only beg that You will cause the same to be forwarded betimely and delivered faithfully unto my own hands, at Bushhill between the town and Schuylkill. The Post-office knows my address. To presume to offer You any communication of the news lately received from Europe, would be to send—owls to Athens.
Permit me Sir to join here a repetition of my sincerest and warmest thanks for all the unaffected proofs of goodness and partiality which You and the highly amiable Mrs. Madison have favoured me with during my several visits to the Federal City: Particularly at the last, I should most probably without Mrs. Madisons Generosity have been poisoned: If it was not too old fashiond, I should here have a fine opportunity to drop a few words about Nectar, Divinities, Goddesses etc: But as I have no doubt that our modern beverage be far superior to that renownd whisky of the ancient savages, so I am equally convinced that the fair Giver of the cordial I allude to, would be a looser by being represented under any form or denomination but Her own.
To whatever corner of the Globe my destiny may call me, I shall remain with unalterable sentiments of respect and esteem (and, pardon me, of something less frigid and formal) Sir Yours most obedient humble servant
Blicherolsen
 

   
   RC (DLC). Docketed by JM.



   
   Aristophanes’ line from The Birds about “bringing owls to Athens” is akin to the English proverb “carrying coals to Newcastle” (John Bartlett, Familiar Quotations [16th. ed.; Boston, 1992], pp. 73, 95).


